Citation Nr: 9908760	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-05 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Central California Health 
Care System, Fresno, California


THE ISSUE

Entitlement to payment of unauthorized ambulance travel 
expenses from Kaweah Delta Hospital in Visalia, California, 
to the Department of Veterans Affairs Hospital in Fresno, 
California on 29 May 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from November 1945 to May 
1947, August 1948 to January 1950, and August to December 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs (VA) Central California Health 
Care System in Fresno, California, which denied payment for 
the costs of private ambulance transportation incurred by the 
veteran in May 1997.  While, during the pendency of this 
appeal, the veteran initially requested a travel Board 
hearing, that hearing request was withdrawn in the veteran's 
July 1998 substantive appeal.  Additionally, upon inquiry 
posted to the veteran from the Board, it was determined that 
the veteran desired representation in this appeal by The 
American Legion which submitted written argument for 
consideration.  


FINDINGS OF FACT

1.  The veteran is not service connected for any disability 
incurred or aggravated in active service nor is he in receipt 
of nonservice-connected pension benefits.  

2.  No prior authorization for payment of the costs of 
private ambulance expenses was obtained by the veteran from 
VA for travel from a private hospital in Visalia, California, 
to the VA Hospital in Fresno, California, on 29 May 1997.  

3.  While arrangements for such travel were being made, the 
veteran was specifically informed that VA officials could and 
would not pay for the private costs of ambulance 
transportation from the private hospital to the VA hospital.  

4.  While the veteran contends that a VA doctor insisted that 
he be transported to the VA hospital only by ambulance in 
order to secure his admission at the VA hospital and while 
this requirement may have been in error in that the veteran 
might have been authorized private transportation to the VA 
hospital by a family member who was a registered nurse, the 
fact remains that no prior authorization of private ambulance 
expense was obtained from VA and the criteria for the payment 
of such expense without prior authorization as provided by VA 
regulations are not met.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
ambulance expenses incurred in connection with the veteran's 
transport on 29 May 1997 from a private hospital in Visalia, 
California, to the VA Hospital in Fresno, California, have 
not been met nor were such expenses lawfully authorized in 
advance.  38 U.S.C.A. §§ 111, 5107 (West 1991); 38 C.F.R. §§  
17.143, 17.145 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  A review of the veteran's claims folder indicates 
that he is not service connected for any disability incurred 
or aggravated in service nor is he in receipt of nonservice-
connected pension benefits.

On 29 May 1997, the veteran presented for treatment at the 
Kaweah Delta Hospital Emergency Room.  He sought such 
treatment because of productive cough and wheezing.  A cough 
had been present for the previous two weeks.  Wheezing, fever 
and chills had been present since the previous day.  His past 
medical history included insulin-dependent diabetes mellitus, 
hypertension, sleep apnea, and congestive heart failure.  He 
was alert and oriented to time, place and person, and his 
skin showed good color with no evidence of dehydration.  He 
appeared to be in no distress, was able to bear weight and 
able to walk without assistance and gait was normal.  
Immediate physical examination noted that the veteran was 
alert, oriented, active, comfortable, and had no respiratory 
distress.  The lungs had moderate bilateral basilar 
inspiratory and expiratory wheezes and rhonchi were heard.  
The heart rhythm was regular without murmurs, rubs, or extra 
sounds.  It was determined that the veteran had pneumonia and 
an asthma response to pneumonia.  His immediate symptoms were 
treated but because he did not show much improvement, the 
emergency room physician felt that he should be hospitalized.  

At this point, the veteran requested the private emergency 
room physician to contact the VA Hospital in Fresno about 
possible transfer there for his care, rather than stay at the 
private hospital.  The private physician talked to a VA 
physician who said he would be willing to accept the veteran 
for care.  The private hospital records clearly state that 
the VA physician "wanted me to make sure and notify the 
patient [veteran] that the VA would not pay for ambulance 
transport to the VA hospital and that he would not accept the 
patient in transfer if they came by private vehicle.  I kept 
[the VA physician] on hold and went and spoke with the 
family.  They understood that they would have to pay for the 
ambulance transport there."  This record also clearly 
indicated that the veteran had been offered admission at the 
private facility but preferred transport to the Fresno VA 
Hospital.  Transport was initiated at the veteran's request.  
Laboratory testing at the private hospital showed that the 
veteran was hypoxic on room air and oxygen was initiated for 
his transport. 

Also on file is a report of contact from the VA Medical 
Administrative Service from the same day indicating that the 
veteran had been approved for transfer and that he was a 
diabetic with left lower lobe pneumonia.  This report of 
contact specifically stated that the veteran be informed that 
VA could not pay for ambulance transport.  

Also on file is a billing from American Ambulance of Visalia, 
a private company, reflecting total charges of $1,222.09 for 
the veteran's ambulance transport from the private hospital 
in Visalia to the VA Hospital in Fresno.

In July 1997, the veteran requested the VA pay for the cost 
of his private ambulance on 29 May 1997.  It was reported 
that the day before, the veteran had an appointment at the VA 
Medical Center in Fresno.  At that time, he was reportedly 
ill and his spouse requested he be provided antibiotics.  He 
had a temperature of 100 degrees.  It was alleged that VA 
personnel said he had passed any critical point and was not 
in need of any antibiotics then.  The next day he became 
worse and was taken to a private emergency room where he was 
diagnosed with pneumonia.  The veteran wished to be 
transferred to the VA Hospital in Fresno and a VA doctor 
stated that he would not take the veteran unless he was 
brought by ambulance.  It was alleged that the veteran's 
daughter was a registered nurse and that she or the veteran's 
spouse could have transported the veteran by private 
automobile but because of the VA doctor's insistence, the 
private ambulance was used.  It is alleged that the private 
ambulance was not, in fact, necessary and that the veteran 
could, in fact, have been transported privately to the VA 
Hospital in Fresno.  It is argued that since the veteran and 
his family were misinformed of the acceptability of private 
transport, VA should pay the costs incurred for the private 
ambulance.  

Law and Regulation:  Payments or allowances for beneficiary 
travel are governed by 38 U.S.C.A. § 111.  Regulations 
implementing that statute are located at 38 C.F.R. §§ 17.143, 
17.145.  38 C.F.R. § 17.143 provides for situations in which 
private transportation at Government expense may be 
authorized in advance.  Advanced authorization for payment of 
private transportation may be authorized, subject to certain 
deductibles, for treatment of veterans' service-connected 
disabilities, for treatment of veterans with service-
connected disability rated at 30 percent or more, for 
veterans in receipt of VA pension, and for veterans with 
annual income low enough to qualify for pension.  
Transportation at Government expense may also be approved in 
advance, without deductibles, for veterans traveling in 
connection with a scheduled compensation or pension 
examination, or for a veteran using a specialized mode of 
transportation such as an ambulance if such mode of travel is 
medically required, if the person is unable to pay for the 
cost of the expense, and if the travel was authorized in 
advance or taken in connection with a medical emergency such 
that delay to obtain authorization would be hazardous to life 
or health.  

Payment by VA may be approved for private travel without 
prior authorization only in cases where VA determines there 
was a need for prompt medical care and the circumstances 
prevented a request for prior travel authorization or delay 
or error by VA caused prior authorization not to be provided 
or based upon a finding by the Secretary or his designee that 
a failure to secure prior authorization was justified. 
38 C.F.R. § 17.145.

Analysis:  It is clear in the present case beyond any doubt 
that prior authorization for VA payment of the veteran's 
private ambulance transportation was not obtained.  There was 
certainly time for such prior authorization and it is clear 
that the veteran, members of his family, or private medical 
personnel were, in fact, in contact with VA personnel in 
conjunction with the veteran's request that he be transferred 
from a private to a VA hospital.  The evidence on file 
clearly shows that the veteran's transfer was not emergent in 
nature; that is, such transfer was not a medical necessity as 
the veteran had already been approved for admission to the 
private hospital.  Rather, transfer was accomplished solely 
for the veteran's convenience and at his request. 

Additionally, the evidence on file also makes it clear that 
the veteran was specifically told that VA would not pay for 
the cost of private ambulance expense. This is very well 
documented in the file.  Moreover, the evidence on file does 
not reveal that the veteran was qualified for prior 
authorization for VA payment of transportation expenses in 
accordance with the regulation governing such payment at 
38 C.F.R. § 17.143.  Additionally, the evidence does not show 
that the veteran qualifies for VA payment of private 
transportation expense without prior authorization in 
accordance with the provisions of 38 C.F.R. § 17.145.  The 
circumstances certainly did not prevent a request for prior 
travel authorization, there was no VA error in denying prior 
authorization and the facts do not show that authorization 
could have been obtained.  

Rather, it is the veteran's request that the regulations 
governing VA payment of private transportation be ignored and 
that VA pay these costs because a VA physician "erroneously" 
informed him that his transport to the VA Hospital in Fresno 
could not be made by private conveyance.  First, there is no 
evidence, other than the veteran's written assertion that it 
would have been safe for the veteran to have been transferred 
from the private to the VA hospital by his daughter or wife.  
However, even if this is so, VA may not ignore the properly 
applicable laws and regulations governing VA payment of 
private transportation costs.  That is, given the facts and 
circumstances now documented on file, VA under no 
circumstances would be authorized to preapprove the veteran's 
private ambulance transport from Visalia to Fresno nor would 
VA be authorized to pay such expenses without 
preauthorization in accordance with the clear dictates of the 
regulations just discussed.  Absent a lawful regulatory 
method for payment, such payment may simply not be made.  

While the veteran contends that he could in fact have been 
transported from Visalia to Fresno at no cost by his daughter 
or spouse, the fact remains that his transfer from the 
private to the VA Hospital was secured at his request and he 
was specifically informed that under no circumstances would 
VA pay the cost of private ambulance transport between these 
two facilities.  His transfer was not a medical necessity but 
rather was procured at his request.  In view of the facts of 
this case and the applicable laws and regulations, payment 
may not be made for the cost of the ambulance service.

With regard to the appellant's claim that he was erroneously 
informed by a VA physician that he must travel by ambulance 
and that he relied on this erroneous advice to his detriment, 
the Board points out that Congress, in 38 U.S.C.A. § 503(a), 
provided the Secretary of Veterans Affairs with the authority 
to act upon requests for equitable relief.  Section 503(a) 
provides:

If the Secretary determines that benefits 
administered by the Department have not 
been provided by reason of administrative 
error on the part of the Federal 
Government or any of its employees, the 
Secretary may provide such relief on 
account of such error as the Secretary 
determines equitable, including the 
payment of moneys to any person whom the 
Secretary determines is equitably 
entitled to such moneys.

In Schleis v. Principi, 3 Vet.App. 415, 418 (1992), the Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court"), referencing section 
503(a), held:  "Only the Secretary is permitted by statute to 
take equitable considerations into account in reviewing 
claims for administrative error."  Emphasis added.  In 
Suttman v. Brown, 5 Vet.App. 127, 138 (1993), the Court noted 
that the authority to award equitable relief under section 
503(a) is committed to the sole discretion of the Secretary.  
Thus, the Board may not review the merits of a claim of 
entitlement to equitable relief and any such claim must be 
presented directly to the Secretary.  See 38 C.F.R. § 2.7.  
The Board expresses no opinion as to the applicability of 
that statute, which is a matter wholly within the discretion 
of the Secretary. 


ORDER

There was no prior authorization of VA payment for the 
veteran's private ambulance travel expense in May 1997 and 
the claim for payment of such unauthorized expenses is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

 
- 8 -


- 2 -


